NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5694-16T1

MARINERS PAC VENTURES, LLC,

          Plaintiff-Respondent,

v.

RONALD GRANT, his heirs, devisees,
and personal representatives and his/her,
their, or any of their successors in right,
title and interests,

          Defendant-Appellant,

and

MRS. GRANT, wife of RONALD
GRANT, her heirs, devisees, and personal
representatives and his/her, their, or any of
their successors in right, title and interest,
CAPE MAY COUNTY BOARD OF SOCIAL
SERVICES, STATE OF NEW JERSEY, and
MITCHELL NICHOLS ENTERPRISES,

     Defendants.
____________________________________________

                    Submitted November 15, 2018 – Decided December 12, 2018

                    Before Judges Accurso and Vernoia.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Cape May County, Docket No. F-
            006454-16.

            Ronald Grant, appellant pro se.

            Powers Kirn, LLC, attorneys for respondent (Jeanette
            J. O'Donnell, on the brief).

PER CURIAM

      Defendant Ronald Grant appeals from a Chancery Division order granting

plaintiff Mariners Pac Ventures, LLC's motion for summary judgment, striking

defendant's answer and entering default against him, and denying plaintiff's

cross-motion for summary judgment, and from a final judgment of foreclosure.

Defendant argues the court erred by rejecting his contention that the complaint

was filed beyond the limitations period and by finding plaintiff had standing to

bring the foreclosure action. We disagree and affirm.

      On April 13, 2007, defendant executed a $181,000 promissory note in

favor of First Horizon Home Loan Corporation (Horizon). The note inclu ded a

defined "Maturity Date" of May 1, 2038. As security for the note, defendant

executed and delivered a mortgage to Horizon on residential property located in

Middle Township. The mortgage was recorded in the Cape May County Clerk's

office on April 20, 2007.


                                                                        A-5694-16T1
                                       2
      First Tennessee Bank National Association (First Tennessee), as

successor by merger to Horizon, assigned the mortgage to HG Recovery Fund I,

LLC (HG Recovery). First Tennessee also indorsed the note to HG Recovery.

An assignment of the mortgage was recorded on August 10, 2015, in the Cape

May County Clerk's office.

      HG Recovery subsequently assigned the mortgage and indorsed the note

to plaintiff. The assignment of mortgage was recorded on February 12, 2016.

      Defendant defaulted on the note and mortgage on June 1, 2008, by failing

to make a payment then due, and has since failed to make any subsequent

payments. On March 4, 2016, plaintiff filed a foreclosure complaint. Following

defendant's filing of a contesting answer and the completion of discovery,

plaintiff filed a motion for summary judgment. Defendant filed a cross -motion

for summary judgment seeking dismissal of the complaint.

      Judge Paul Innes heard oral argument on the motions and, in a detailed

written decision, determined plaintiff had standing to foreclose because it

possessed the note and had been assigned the mortgage on or before the March

4, 2016 filing of the complaint. Judge Innes further found defendant defaulted

on the mortgage on June 1, 2008, and remained in default.




                                                                      A-5694-16T1
                                      3
      The judge rejected defendant's contention the complaint was barred by the

statute of limitations under N.J.S.A. 2A:50-56.1.      Judge Innes found that

subsection (c) of N.J.S.A. 2A:50-56.1, which defines the foreclosure filing

limitations period where a residential mortgagor defaults, applied. He explained

that the subsection (c) limitations period is twenty years and that, because

defendant defaulted on June 1, 2008, plaintiff's complaint was timely filed.

      Judge Innes also rejected defendant's contention that the certifications of

Matt Curtin, which plaintiff submitted in support of its motion and in opposition

to defendant's cross-motion, did not satisfy the requirements of Rule 1:6-6. The

court noted Curtin, a portfolio manager for the mortgage servicing company that

was plaintiff's attorney-in-fact, certified that the information he provided was

based upon his review of records "made at or near the time by, or from

information provided by, persons with knowledge of their activity and

transactions reflected in such records, and are kept in the ordinary course of

business." The court therefore determined the certifications satisfied Rule 1:6-

6 because they were based on Curtin's personal knowledge.

      The court also rejected defendant's contention that plaintiff did not have

standing because Curtin provided a copy of the note that included an allonge

plaintiff had indorsed in blank. Judge Innes concluded the indorsement did not


                                                                         A-5694-16T1
                                       4
affect plaintiff's standing because plaintiff had possession of the note when the

complaint was filed and thereafter.

      The court entered an order striking defendant's answer, granting plaintiff

summary judgment and denying defendant's cross-motion.                    The court

subsequently entered a final judgment of foreclosure. This appeal followed.

      We review a determination on a summary judgment motion applying the

same standard used by the trial court. See Steinberg v. Sahara Sam's Oasis, LLC,

226 N.J. 344, 366 (2016).

            [I]f the evidence of record—the pleadings, depositions,
            answers to interrogatories, and affidavits—"together
            with all legitimate inferences therefrom favoring the
            non-moving party, would require submission of the
            issue to the trier of fact," then the trial court must deny
            the motion. R. 4:46-2(c); see Brill v. Guardian Life Ins.
            Co. of Am., 142 N.J. 520, 540 [ ] (1995). On the other
            hand, when no genuine issue of material fact is at issue
            and the moving party is entitled to a judgment as a
            matter of law, summary judgment must be granted.

            [Ibid.]

      Defendant first argues the court erred by failing to apply the six-year

limitations period in N.J.S.A. 12A:3-118(a) because the complaint asserts a

cause of action to enforce obligations under the note. We reject the argument

because "defendant['s] claim that the foreclosure suit is governed by" the six-

year statute for a default on a note under N.J.S.A. 12A:3-118(a) "is contrary to

                                                                             A-5694-16T1
                                        5
long settled case law and has no merit." Sec. Nat'l Partners Ltd. P'ship v.

Mahler, 336 N.J. Super. 101, 105 (App. Div. 2000).

      N.J.S.A. 2A:50-56.1, which became effective on August 6, 2009, L. 2009,

c. 105, codified a statute of limitations for residential foreclosure actions.

Deutsche Bank Trust Co. Ams. v. Weiner, __ N.J. Super. __, __ (App. Div.

2018) (slip op. at 2). Prior to the statute's enactment, foreclosure actions were

governed by a twenty-year limitations period. Ibid.; see also Mahler, 336 N.J.

Super. at 108 (applying a twenty-year statute of limitations to foreclosure

actions).

      N.J.S.A. 2A:50-56.1 provides "that a residential foreclosure action 'shall

not be commenced following the earliest of' three points in time." Weiner, __

N.J. Super. at __ (slip op. at. 2) (quoting N.J.S.A. 2A:50-56.1). A foreclosure

action must be commenced by the earliest of:

            [(1)] Six years from "the date fixed for the making of
            the last payment or the maturity date set forth in the
            mortgage or the note," N.J.S.A. 2A:50-56.1(a);

            [(2)] Thirty-six years from the date the mortgage was
            recorded or, if not recorded, from the date of execution,
            N.J.S.A. 2A:50-56.1(b); and

            [(3)] Twenty years from the date of a default that "has
            not been cured," N.J.S.A. 2A:50-56.1(c).

            [Ibid. (citation omitted).]

                                                                         A-5694-16T1
                                          6
      Defendant argues the court erred by applying the twenty-year limitations

period for mortgage defaults under subsection (c) of N.J.S.A. 2A:50-56.1. He

contends that under the note's terms, his June 1, 2008 default resulted in an

acceleration of the amount due under the note, thereby modifying the note's

maturity date from the defined "June 1, 2038" to the June 1, 2008 date of default.

He asserts the "earliest" limitations period under N.J.S.A. 2A:50-56.1 is the six-

year period from "the maturity date set forth in the mortgage or the note," and

the court therefore erred by applying the subsection (c) twenty-year limitations

period. Defendant submits that because plaintiff's complaint was not filed

within six years of June 1, 2008, it was time-barred under subsection (a).

      We considered and rejected the identical argument in Weiner.             See

Weiner, __ N.J. Super. at __ (slip op. at 4). Defendant's interpretation of

subsection (a) "ignore[s] [the provision's] plain language" and cannot logically

be reconciled with subsection (c)'s express provision of a limitations period

triggered by a default. Id. at __ (slip op. at 5).

      The note defined June 1, 2038, as the maturity date.           It therefore

constituted the sole maturity date pertinent to the determination of the

limitations period under N.J.S.A. 2A:50-56.1(a)'s plain language. See ibid.

Defendant's reliance on subsection (a) to define the applicable limitations period


                                                                          A-5694-16T1
                                          7
is devoid of merit. 1 The court correctly applied a twenty-year limitations period

from the date of default in its denial of defendant's cross-motion for summary

judgment.2

      Defendant also claims the court erred by finding plaintiff had standing to

bring the foreclosure action. The evidence before Judge Innes, however, shows

an assignment of the mortgage to plaintiff and plaintiff's possession of the note

prior to the filing of the complaint. The court therefore correctly determined

plaintiff had standing. See Deutsche Bank Trust Co. Ams. v. Angeles, 428 N.J.

Super. 315, 318 (App. Div. 2012) (citing Deutsche Bank Nat'l Trust Co. v.

Mitchell, 422 N.J. Super. 214, 216 (App. Div. 2011)) (finding "either possession

of the note or an assignment of the mortgage that predated the original complaint

confer[s] standing" to bring a foreclosure action).




1
   We also observe that defendant's argument is based on the false factual
premise that his default resulted in an acceleration of the full amount due under
the note. That is not the case as far as we can tell from the record. The
acceleration provision is permissive; it only allows the lender to serve a notice
following default requiring immediate payment of the full outstanding balance
due. There is no evidence plaintiff served such a notice on June 1, 2008.
2
  The applicable limitations period based on a default is twenty years under the
statute, N.J.S.A. 2A:50-56.1(c), as well as under the common law, Weiner, __
N.J. Super. at __ (slip op. at 2), and there is no dispute the complaint was filed
within twenty years of defendant's default.
                                                                          A-5694-16T1
                                        8
      Defendant's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                      A-5694-16T1
                                       9